The State failed to establish beyond a reasonable doubt that defendant was intoxicated at the time she operated the vehicle in this case. Sergeant LaRue was the only witness to testify at trial. He did not observe defendant operating the vehicle. The State presented no evidence that she had operated the vehicle in an erratic manner. When Sergeant LaRue arrived at the scene, defendant was seated in the passenger seat, there were no keys in the ignition, and no keys were found on defendant's person. Although she admitted driving the vehicle, no definite time when she operated the vehicle in relation to her consumption of alcohol was fixed. The State had the burden of presenting evidence that defendant had consumed alcohol prior to operating the vehicle and, also, that her faculties were impaired as she operated the vehicle because of her consumption of that alcohol. Defendant's admission of operating the vehicle alone was insufficient to sustain her conviction.